DETAILED ACTION
In response to the Amendments filed on June 25, 2021, claims 1, 3, 13, and 18 are amended; claim 21 is cancelled; and claims 24-26 are newly added. Currently, claims 1-20 and 22-26 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the previous informalities and 35 U.S.C. 112(b) rejections of the claims, the amendments to the claims as noted by applicant on pg. 7 of the Remarks are considered sufficient to clarifying the previous informalities and 35 U.S.C. 112(b) rejections of the claims.

Applicant’s arguments, see pgs. 7-9, filed June 25, 2021, with respect to amended claims 1 and 13 have been fully considered and are persuasive since these claims have been amended to incorporate the indicated allowable subject matter.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Paul Pappalardo on July 29, 2021.

The application has been amended as follows: 
Claims 24-26 are cancelled.
Claims 1 and 13 are amended as follows:
1. (Currently Amended) A safety catheter assembly comprising: a needle hub comprising 
a needle extending distally from the needle hub; 
a tip protector housing comprising a push-off tab extending radially from the tip protector housing; 
a catheter hub comprising a catheter extending distally from the catheter hub; and 
a lock sleeve moveable within the tip protector housing from a locked position in which the lock sleeve is positioned at least partially within a proximal portion of the catheter hub to an unlocked position in which the lock sleeve is not positioned within [[a]] the proximal portion of the catheter hub; 
wherein, in a ready position, the needle extends through the catheter and the tip protector housing is coupled to the catheter hub through a threshold force coupling; 

wherein, in a released position, the distal tip of the needle is housed within the tip protector housing and the tip protector housing is released from the catheter hub; and 
wherein in the locked position, the lock sleeve prevents inward movement of a tab on the catheter hub, and in the unlocked position, the lock sleeve no longer prevents inward movement of the tab such that the tab no longer prevents separation of the threshold force coupling.

13. (Currently Amended) A safety catheter assembly comprising: 4816-3959-2943 1Page 3 of 10FILED VIA EFS WEBApp. Serial No.: 16/486,108 
Attorney Docket No.: 69958.02600	a catheter assembly, including; 
a catheter hub; and 
a catheter extending distally from the catheter hub; 
a catheter insertion device, including: 
a needle hub; 
a needle extending distally from the needle hub along a longitudinal axis and having a sharp distal tip; 
a tip protector housing; and 
a lock sleeve moveable within the tip protector housing from a locked position in which the lock sleeve is positioned at least partially the proximal portion of the catheter hub; 
at least a portion of each of the catheter hub and the tip protector housing defining a coupling that is constructed and arranged to couple the catheter insertion device to the catheter, to selectively release the catheter insertion device from the catheter when a threshold release force applied proximally along the longitudinal axis is exceeded, and to prevent release of the catheter insertion device from the catheter responsive to forces applied laterally to the longitudinal axis; 
wherein, in a ready position, the needle extends through the catheter of the catheter assembly and the tip protector housing is coupled to the catheter hub through the coupling, retraction of the needle relative to the catheter along the longitudinal axis moves the catheter insertion device to a safe position with the sharp distal tip of the needle housed within the tip protector housing and the tip protector housing coupled to the catheter hub through the coupling, and further retraction of the needle along the longitudinal axis with a force in excess of a release force moves the catheter insertion device to a released position with the needle separated from the catheter, the distal tip of the needle housed within the tip protector housing and the tip protector housing released from the catheter hub; and 
wherein in the locked position, the lock sleeve prevents inward movement of a tab on the catheter hub, and wherein in the unlocked position, the lock sleeve no longer 

REASONS FOR ALLOWANCE
Claims 1-20, 22, and 23 as presented in the Examiner’s Amendments of the Amendments filed on June 25, 2021, are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: a safety catheter assembly comprising a needle hub comprising a needle, a tip protector housing comprising a push-off tab, a catheter hub comprising a catheter and a tab, and a lock sleeve having a ready position, a safe position, a locked position, and an unlocked position as required by the amended claims.
The closest prior art of record is Howell (US Pub. No. 2003/0105431 A1), Akcay (US Pub. No. 2016/0220791 A1), Goral (US Pub. No. 2016/0220161 A1), Woehr (US Pub. No. 2016/0106959 A1), Diep (US Pat. No. 7,736,337 B2), Botich (US Pub. No. 2005/0075606 A1), Abriles (US Pub. No. 2008/0300543 A1), Sutton (US Pat. No. 7,597,681 B2), Cook (US Pub. No. 2002/0107483 A1), Adams (US Pat. No. 6,527,747 B2), and Dieterich (WO 96/14894 A1).
Regarding claims 1 and 13, the closest prior art does not disclose all of the specifics of how the lock sleeve interact with the tip protector housing and the catheter hub in the unlocked and locked positions of the lock sleeve to prevent or allow inward movement of a tab on the catheter hub in combination with the other structures of the amended claims. In particular, while Akcay, Goral, Woehr, Diep, and Botich discloses safety catheter assemblies with a locking sleeve rotatable within a tip protector housing, these prior art references also do .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/JENNA ZHANG/Primary Examiner, Art Unit 3783